Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

2.	A Non-Final Rejection, following a Request for Continued Examination (RCE), was issued February 1, 2022.  An amendment in response to the Non-Final Rejection was filed August 1, 2022.
	Prior to the filing of that amendment, an interview was held on July 5, 2022, in which the parties discussed the features of a predetermined or deterministic latency vs. a random latency.  However, no agreement on allowability was reached at that time.
	Following the filing of the amendment, the Examiner proposed additional limitations which, subject to a final search, would place the application in condition for allowance.  Agreement was reached on allowance on August 24, 2022, subject to a final search.  A subsequent searched was conducted and the claims are now in condition for allowance, based on the Examiner’s Amendment (“Amendment”).
	Therefore, in light of the Amendment herein, the rejection of the claims under §103, as set forth in the Non-Final Rejection, is hereby withdrawn.  Eligibility of the claimed subject matter under §101 was previously confirmed and explained in a Final Rejection.  
	Accordingly, Claims 31 – 54 are pending and in condition for allowance, as set forth herein.  
	A statement of Reasons for Allowance is set forth below.

Examiner’s Amendment

3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	Authorization for this examiner's amendment was given by Gozde Guckaya,    Applicant’s Attorney of Record, on August 24, 2022.  
	Additions to the claims are indicated by underlining and deletions are indicated by strike through; although, some deletions are indicated by [[xx]].  All claims are included here for completeness.  The claims have been amended as follows: 
	

1-30.	(Cancelled)

31.	(Currently amended) A computer-implemented method for impacting transmission time of electronic data in an electronic trading environment, the method comprising:
	providing, at a first market center, an electronic trading system comprising: (a) a matching engine configured to receive and execute trading orders, (b) a storage medium configured to record an order book, and (c) at least one communication interface configured to communicate electronic data with trade participants, the electronic data including incoming trading orders from the trade participants and outgoing market data updates to the trade participants; and
	configuring the matching engine and/or the at least one communication interface to selectively process the electronic data by:
	(1) imposing a first additional latency on the electronic data of all incoming trading orders to the matching engine, such that, prior to the matching engine receiving or executing an electronic trading order, the first market center has sufficient time to process a market data update which has been generated at a second market center prior to the first market center’s receipt of said electronic trading order, wherein the first additional latency is of a predetermined amount, and/or
	(2) imposing a second additional latency on dissemination of the electronic data of the outgoing market data updates, wherein the second additional latency is of a predetermined amount,
	wherein said first additional latency or said second additional latency is imposed by  comprising a hardware network access point, wherein the predetermined amount of latency is calculated based on one or both of a distance the electronic data must traverse and/or the medium of transmission, or (b) programming an embedded component of the matching engine with a software, wherein the first additional latency or second additional latency is configured to prevent one or more trade participants from taking advantage of high speed data transmission.

32.	(Previously presented) The computer-implemented method of claim 31, wherein at least one of said first additional latency or said second additional latency is imposed by the matching engine.

33.	(Previously presented) The computer-implemented method of claim 31, wherein at least one of said first additional latency or said second additional latency is imposed by the at least one communication interface.

34.	(Previously presented) The computer-implemented method of claim 31, wherein at least one of said first additional latency or said second additional latency is of a predetermined, fixed amount. 

35.	(Previously presented) The computer-implemented method of claim 31, wherein at least one of said first additional latency or said second additional latency is of a variable amount. 

36.	(Previously presented) The computer-implemented method of claim 31, wherein at least one of said first additional latency or said second additional latency is imposed by routing the electronic data through a transmission medium of a physical characteristic chosen to cause a desired amount of latency.

37.	(Previously presented) The computer-implemented method of claim 36, wherein said transmission medium comprises a physical cable of dimensions chosen to achieve the desired amount of latency. 

38.	(Previously presented) The computer-implemented method of claim 37, wherein said physical cable is a coiled fiber-optic cable of a selected length. 

39.	(Previously presented) The computer-implemented method of claim 36, wherein said transmission medium is a physical medium.

40.	(Previously presented) The computer-implemented method of claim 36, wherein said transmission medium comprises a wireless or microwave channel. 

41.	(Previously presented) The computer-implemented method of claim 31, wherein at least one of said first additional latency or said second additional latency is imposed by programming the matching engine with a software.

42.	(Previously presented) The computer-implemented method of claim 31, wherein the first market center is selected from a group consisting of: 
	a trading exchange for securities, currencies, or other financial instruments;
	a dark pool for trading securities, currencies, or other financial instruments;
	an alternative trading system;
	an Electronic Communication Network (ECN);
	a matching engine;
	an advertising exchange;
	an electronic market;
	an auction-based online shopping system;
	a ticket or hotel booking system;
	a multiplayer online gaming system; and
	a virtual in-game market.

43.	(Currently amended) An electronic trading system of a first market center, the system comprising: 
	a matching engine configured to receive and execute trading orders;
	a storage medium configured to record an order book; and 
	at least one communication interface configured to communicate electronic data with trade participants, the electronic data including incoming trading orders from the trade participants and outgoing market data updates to the trade participants,
	wherein the matching engine and/or the at least one communication interface is configured to selectively process the electronic data by:
		(1)  imposing a first additional latency on the electronic data of all incoming trading orders to the matching engine, such that, prior to the matching engine receiving or executing an electronic trading order, the first market center has sufficient time to process a market data update which has been generated at a second market center prior to the first market center’s receipt of said electronic trading order, wherein the first additional latency is of a predetermined amount, and/or
		(2)  imposing a second additional latency on dissemination of the electronic data of the outgoing market data updates, wherein the second additional latency is of a predetermined amount,
	wherein said first additional latency or said second additional latency is imposed by comprising a hardware network access point, wherein the predetermined amount of latency is calculated based on one or both of a distance the electronic data must traverse and/or the medium of transmission, or (b) programming an embedded component of the matching engine with a software, wherein the first additional latency or second additional latency is configured to prevent one or more trade participants from taking advantage of high speed data transmission.

44.	(Previously presented) The electronic trading system of claim 43, wherein at least one of said first additional latency or said second additional latency is imposed by the matching engine.

45.	(Previously presented) The electronic trading system of claim 43, wherein at least one of said first additional latency or said second additional latency is imposed by the at least one communication interface.

46.	(Previously presented) The electronic trading system of claim 43, wherein at least one of said first additional latency or said second additional latency is of a predetermined, fixed amount. 

47.	(Previously presented) The electronic trading system of claim 43, wherein at least one of said first additional latency or said second additional latency is of a variable amount. 

48.	(Previously presented) The electronic trading system of claim 43, wherein at least one of said first additional latency or said second additional latency is imposed by routing the electronic data through a transmission medium of a physical characteristic chosen to cause a desired amount of latency.

49.	(Previously presented) The electronic trading system of claim 48, wherein said transmission medium comprises a physical cable of dimensions chosen to achieve the desired amount of latency. 

50.	(Previously presented) The electronic trading system of claim 49, wherein said physical cable is a coiled fiber-optic cable of a selected length. 

51.	(Previously presented) The electronic trading system of claim 48, wherein said transmission medium is a physical medium.

52.	(Previously presented) The electronic trading system of claim 48, wherein said transmission medium comprises a wireless or microwave channel. 

53.	(Previously presented) The electronic trading system of claim 43, wherein at least one of said first additional latency or said second additional latency is imposed by programming the matching engine with a software.

54.	(Previously presented) The electronic trading system of claim 43, wherein the first market center is selected from a group consisting of: 
	a trading exchange for securities, currencies, or other financial instruments;
	a dark pool for trading securities, currencies, or other financial instruments;
	an alternative trading system;
	an Electronic Communication Network (ECN);
	a matching engine;
	an advertising exchange;
	an electronic market;
	an auction-based online shopping system;
	a ticket or hotel booking system;
	a multiplayer online gaming system; and
	a virtual in-game market.


Reasons for Allowance
3.	The following is an Examiner’s statement of reasons for allowance:
	The present claims, as amended herein, overcome each and every rejection under §103 as set forth in the Non-Final Rejection Office Action and that rejection is hereby withdrawn, as noted above.  The following is a description of the claimed features which, at least in part, overcome the prior art of record including the updated search.  
The claimed invention relates to high frequency stock trading or HFT.  Trading participants engage in very high speed, low latency trading in order to gain an advantage of market news and information.  This is a form of arbitrage.  The claimed invention purports to “level the playing field” by placing all traders – more or less – on the same level of information.  This is done, essentially, by “leveling” the transmission of market information and orders and primarily by inducing a latency in those trades who attempt to engage in HFT.
The claimed invention relates to a transmission latency leveling  system or TLL technology.  This system provides an electronic trading order management infrastructure, such as a "point-of-presence" or "POP," which receives and routes electronic trading orders from different trading entities at a network access point via a transmission medium to create a certain amount of transmission latency before the trading orders could arrive at and be executed at electronic market centers to reduce latency arbitrage and/or order book arbitrage that may be exploited by high frequency trading participants. 
For example, a network access point may be installed4 and configured to receive trading orders from market participants and pass on the orders to a data exchange for execution; the transmission to and from the access point may lead to additional transmission latency, which may be the location of the market participant (e.g., transmission distance, etc.), transmission medium (e.g., cable, microwave, etc.), circuit resistance, other information technology infrastructure advantage and/or other transmission speed advantage, and/or the like. For example, the length of the cable required to connect the POP and a data exchange or market participant terminal may be utilized to create a transmission latency. Such transmission latency may be controllable by adjusting the length of the transmission cable.
Therefore, the art of record fails to teach or suggest such a transmission leveling system wherein a first additional latency or a second additional latency is imposed by routing the electronic data through a transmission medium of a physical characteristic comprising a hardware network access point, wherein the predetermined amount of latency is calculated  or chosen to cause a desired amount of latency and is based on one or both of a distance the electronic data must traverse and/or the medium of transmission.  In the alternative, the latency may be induced by programming an embedded component of the matching engine with a software, such that the first additional latency or second additional latency is configured to prevent one or more trade participants from taking advantage of high speed data transmission.
Accordingly, the prior art of record fails to teach or suggest, among other features, the foregoing features.  
The newly-cited, patent prior art references most closely resembling Applicant’s claimed invention are:
U.S. and Foreign Patent Art:
U.S. Patent Publication No. 2013/0151391 to Simonoff.  This reference is relevant to the features of delaying trading messages.
U.S. Patent Publication No. 2012/0284167 to Dubey.  This reference is relevant to the features of testing for latency.
PCT Patent Publication No. WO 02/01472 to Buhanic et al.  This reference is relevant to the features of checking the latency in securities trading.
PCT Patent Publication No. WO 00/50974 to Faris et al.  This reference is relevant to the features of synchronizing the timing of market orders. 

Non-Patent Literature:
Sheldon et al., “The Effect of Latency on User Performance in Warcraft III,” Worcester Polytechnic Institute, CS Dept., 2003
Edwin Hu, “Intentional Access Delays, Market Quality, and Price Discovery:  Evidence from IEX Becoming an Exchange,” Division of Economic and Risk Analysis Working Paper Series, U.S. Securities and Exchange Commission, 2018
Larry Harris, “What to do about High-Frequency Trading,” CFA Institute, Enterprising Investor, 2017

Prior Art Considered Closest to the Claimed Invention:
Of the patent prior art of record, the previously cited reference to Aisen is considered the closest.  
The Aisen reference is in a similar field of endeavor as the claimed invention, namely, addressing high frequency trading.  Aisen stores timing parameters in a complex and elaborate system for synchronizing the timing of market orders and disseminating market information.  Thus, Aisen fails to teach or suggest a system wherein a first additional latency or a second additional latency is imposed by routing the electronic data through a transmission medium of a physical characteristic comprising a hardware network access point, wherein the predetermined amount of latency is calculated  or chosen to cause a desired amount of latency and is based on one or both of a distance the electronic data must traverse and/or the medium of transmission.  
Of the non-patent literature of record, the publication to Larry Harris is considered the closest.  However, this reference suggests a random amount of latency rather than a predetermined or calculated latency based on transmission distances.  
Any comments on these reasons for allowance which are considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached during the hours M - F 8:30AM - 5:30PM, ET.
	
	

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at 571-272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691
(571) 272-0017

August 24, 2022

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691